Citation Nr: 1439202	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  06-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee, claimed as secondary to the service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1978 and from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a previous rating decision of the RO.  Subject to an Order from the United States Court of Appeals for Veterans Claims, this matter was remanded back to the Board in February 2014.

At this time, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In May 2014, the Veteran requested a hearing before a Veterans Law Judge via videoconference from the RO.  This option was afforded to the Veteran because the Veterans Law Judge who conducted his previous hearing had retired.  

However, a "90-Day Letter Response Form" dated in July 2014 expressed a desire for the Board to proceed with readjudication of the Veteran's claim.  The Veteran has not withdrawn his request for a Board hearing.  A clarification as to the hearing request should be made, and if a hearing is so desired, one should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should first clarify if the Veteran still desires to have a videoconference hearing with the Board.  If so, appropriate steps should be taken in accordance with the Veteran's request to schedule him for a videoconference hearing at the RO at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time, and location of the hearing in a timely fashion.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



